Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 5/20/2022. 
Claims 1 and 3-21 are pending. 
This application is a national phase application under 35 U.S.C. § 371 that claims priority to International Application No. PCT/US2018/019726 filed February 26, 2018, which claims priority to U.S. Provisional Patent Application Serial No. 62/465,420, filed March 1, 2017. The certified copy of the provisional application has been submitted. 

Response to Amendment 
Applicants response is sufficient to overcome the object6ions as well as the rejections under 35 USC 112, 2nd and 6th and 1st.  Applicants comment that the reference to 112b on the bottom of page 3 appears to be in error. It is not. The basis of a rejection under 35 USC 112f is that there is also a lack of clarity (see MPEP 2171.01). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a new rejection necessitated by applicants amendment. 
Claims 3-12 recite the limitation "the vector that encodes PACS1 and/or PACS2" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 is directed to PACS1 and PACS2. This makes confusing as to whether the two must be on the same vector or can be on separate vectors. 
Grammatically claim 12 is improper. The claim should recite –that are inducible--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 13 and 14 depend from claim 12 which is limited to an inducible promoter. Hence, the promoter cannot also be “constitutive” or “tissue-specific”. These are alternative forms of regulatory regions.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. This is a new rejection necessitated by applicants amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 10, 11, 13, 15, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dikeakos et al (Molecular Biology of the Cell,  in view of Blagoveshchenskaya et al (Cell, 2002, pages 853-866) and Atkins et al (JBC, 2008, pages 11772-11784). This is a new rejection necessitated by applicants amendment. 
Dikeakos et al teach construction of encoding vectors for PACS-1 and PACS-2 (page 2194, col 2). The art has demonstrated that PACS-1 and PACS2 are useful to enhance HIV replication. Blagoveshchenskaya et al teach the role of NEF and PACS-1 to evade immune surveillance (see e.g. abstract). A vector encoding PACS01 is taught on page 864, col 1). Atkins teaches that part of this process requires PACS-2 (see page 11772, col 2). A vector thus encoding is taught on page 11773, col 2. 
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the two vectors encoding PACS-1 and PACS-2 as taught by Dikeakos for improved HIV replication and thus expression. Such a modification would have resulted in a composition encompassed by claim 1. As noted above: 1) Dikeakos teaches vectors encoding PACS1 and PACS2; 2) Blagoveshchenskaya et al and Atkins teach a role of each protein in improving HIV replication. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that including these proteins in the process of making HIV would have improved properties. 
Regarding claim 3- the PACS2 vector does not encode one or more lentiviral components.  However, the PACS1 vector does. The vector is pZVneo which comprises the viral 7.5K promoter which is constitutive as evidenced by Dascher et al. The constructs were in Hela cells (figure 4E). 



Claims 12, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dikeakos et al (Molecular Biology of the Cell,  in view of Blagoveshchenskaya et al (Cell, 2002, pages 853-866) and Atkins et al (JBC, 2008, pages 11772-11784) as applied to claims 1, 3, 4, 11, 13, 15, 16 and 21 above, and further in view of Crump et al (J of Virology, 2003, pages 11105-11113) in view of RevTet and Jasnow et al (Methods Mol Biol. 2009, 199–213) and Simmen et al (EMBO J, 2001, pages 2191-2201) as evidenced by Sigma Aldrich. This is a new rejection necessitated by applicants amendment. 

Simmen et al teach a vector encoding PACS-2 (page 728, col 1). Crump et al teach construction of a transfer vector with sequences for PACS-1 (page 11106, col 1). These are expressed with a tet inducible promoter (see RevTet, figure 11).  
The art teaches sequences related to SEQ ID NO:s 1-4 wherein one would use these known sequences in methods citing them. 
Homo sapiens phosphofurin acidic cluster sorting protein 1, mRNA (cDNA clone MGC:59915 IMAGE:4130626), complete cds
GenBank: BC052577.1
FASTA Graphics
Go to:
LOCUS       BC052577                4426 bp    mRNA    linear   PRI 15-JUL-2006
DEFINITION  Homo sapiens phosphofurin acidic cluster sorting protein 1, mRNA
            (cDNA clone MGC:59915 IMAGE:4130626), complete cds.
ACCESSION   BC052577
VERSION     BC052577.1
KEYWORDS    MGC.
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 4426)
  AUTHORS   Strausberg,R.L., Feingold,E.A., Grouse,L.H., Derge,J.G.,
            Klausner,R.D., Collins,F.S., Wagner,L., Shenmen,C.M., Schuler,G.D.,
            Altschul,S.F., Zeeberg,B., Buetow,K.H., Schaefer,C.F., Bhat,N.K.,
            Hopkins,R.F., Jordan,H., Moore,T., Max,S.I., Wang,J., Hsieh,F.,
            Diatchenko,L., Marusina,K., Farmer,A.A., Rubin,G.M., Hong,L.,
            Stapleton,M., Soares,M.B., Bonaldo,M.F., Casavant,T.L.,
            Scheetz,T.E., Brownstein,M.J., Usdin,T.B., Toshiyuki,S.,
            Carninci,P., Prange,C., Raha,S.S., Loquellano,N.A., Peters,G.J.,
            Abramson,R.D., Mullahy,S.J., Bosak,S.A., McEwan,P.J.,
            McKernan,K.J., Malek,J.A., Gunaratne,P.H., Richards,S.,
            Worley,K.C., Hale,S., Garcia,A.M., Gay,L.J., Hulyk,S.W.,
            Villalon,D.K., Muzny,D.M., Sodergren,E.J., Lu,X., Gibbs,R.A.,
            Fahey,J., Helton,E., Ketteman,M., Madan,A., Rodrigues,S.,
            Sanchez,A., Whiting,M., Madan,A., Young,A.C., Shevchenko,Y.,
            Bouffard,G.G., Blakesley,R.W., Touchman,J.W., Green,E.D.,
            Dickson,M.C., Rodriguez,A.C., Grimwood,J., Schmutz,J., Myers,R.M.,
            Butterfield,Y.S., Krzywinski,M.I., Skalska,U., Smailus,D.E.,
            Schnerch,A., Schein,J.E., Jones,S.J. and Marra,M.A.
  CONSRTM   Mammalian Gene Collection Program Team
  TITLE     Generation and initial analysis of more than 15,000 full-length
            human and mouse cDNA sequences
  JOURNAL   Proc. Natl. Acad. Sci. U.S.A. 99 (26), 16899-16903 (2002)
   PUBMED   12477932
REFERENCE   2  (bases 1 to 4426)
  CONSRTM   NIH MGC Project
  TITLE     Direct Submission
  JOURNAL   Submitted (16-MAY-2003) National Institutes of Health, Mammalian
            Gene Collection (MGC), Bethesda, MD 20892-2590, USA
  REMARK    NIH-MGC Project URL: http://mgc.nci.nih.gov
COMMENT     Contact: MGC help desk
            Email: cgapbs-r@mail.nih.gov
            Tissue Procurement: ATCC
            cDNA Library Preparation: Rubin Laboratory
            cDNA Library Arrayed by: The I.M.A.G.E. Consortium (LLNL)
            DNA Sequencing by: National Institutes of Health Intramural
            Sequencing Center (NISC),
            Gaithersburg, Maryland;
            Web site: http://www.nisc.nih.gov/
            Contact: nisc_mgc@nhgri.nih.gov
            Akhter,N., Ayele,K., Beckstrom-Sternberg,S.M., Benjamin,B.,
            Blakesley,R.W., Bouffard,G.G., Breen,K., Brinkley,C., Brooks,S.,
            Dietrich,N.L., Granite,S., Guan,X., Gupta,J., Haghighi,P.,
            Hansen,N., Ho,S.-L., Karlins,E., Kwong,P., Laric,P., Legaspi,R.,
            Maduro,Q.L., Masiello,C., Maskeri,B., Mastrian,S.D.,McCloskey,J.C.,
            McDowell,J., Pearson,R., Stantripop,S., Thomas,P.J., Touchman,J.W.,
            Tsurgeon,C., Vogt,J.L., Walker,M.A., Wetherby,K.D., Wiggins,L.,
            Young,A., Zhang,L.-H. and Green,E.D.
            
            Clone distribution: MGC clone distribution information can be found
            through the I.M.A.G.E. Consortium/LLNL at: http://image.llnl.gov
            Series: IRAL Plate: 47 Row: b Column: 15
            This clone was selected for full length sequencing because it
            passed the following selection criteria: matched mRNA gi: 30089915.
FEATURES             Location/Qualifiers
     source          1..4426
                     /organism="Homo sapiens"
                     /mol_type="mRNA"
                     /db_xref="taxon:9606"
                     /clone="MGC:59915 IMAGE:4130626"
                     /tissue_type="Brain, neuroblastoma"
                     /clone_lib="NIH_MGC_19"
                     /lab_host="DH10B-R"
                     /note="Vector: pOTB7"
     gene            1..4426
                     /gene="PACS1"
                     /gene_synonym="FLJ10209"
                     /gene_synonym="KIAA1175"
                     /db_xref="GeneID:55690"
                     /db_xref="HGNC:HGNC:30032"
                     /db_xref="MIM:607492"
     CDS             34..2925
                     /gene="PACS1"
                     /gene_synonym="FLJ10209"
                     /gene_synonym="KIAA1175"
                     /codon_start=1
                     /product="phosphofurin acidic cluster sorting protein 1"
                     /protein_id="AAH52577.1"
                     /db_xref="GeneID:55690"
                     /db_xref="HGNC:HGNC:30032"
                     /db_xref="MIM:607492"
                     /translation="MAERGGAGGGPGGAGGGSGQRGSGVAQSPQQPPPQQQQQQPPQQ
                     PTPPKLAQATSSSSSTSAAAASSSSSSTSTSMAVAVASGSAPPGGPGPGRTPAPVQMN
                     LYATWEVDRSSSSCVPRLFSLTLKKLVMLKEMDKDLNSVVIAVKLQGSKRILRSNEIV
                     LPASGLVETELQLTFSLQYPHFLKRDANKLQIMLQRRKRYKNRTILGYKTLAVGLINM
                     AEVMQHPNEGALVLGLHSNVKDVSVPVAEIKIYSLSSQPIDHEGIKSKLSDRSPDIDN
                     YSEEEEESFSSEQEGSDDPLHGQDLFYEDEDLRKVKKTRRKLTSTSAITRQPNIKQKF
                     VALLKRFKVSDEVGFGLEHVSREQIREVEEDLDELYDSLEMYNPSDSGPEMEETESIL
                     STPKPKLKPFFEGMSQSSSQTEIGSLNSKGSLGKDTTSPMELAALEKIKSTWIKNQDD
                     SLTETDTLEITDQDMFGDASTSLVVPEKVKTPMKSSKTDLQGSASPSKVEGVHTPRQK
                     RSTPLKERQLSKPLSERTNSSDSERSPDLGHSTQIPRKVVYDQLNQILVSDAALPENV
                     ILVNTTDWQGQYVAELLQDQRKPVVCTCSTVEVQAVLSALLTRIQRYCNCNSSMPRPV
                     KVAAVGGQSYLSSILRFFVKSLANKTSDWLGYMRFLIIPLGSHPVAKYLGSVDSKYSS
                     SFLDSGWRDLFSRSEPPVSEQLDVAGRVMQYVNGAATTHQLPVAEAMLTCRHKFPDED
                     SYQKFIPFIGVVKVGLVEDSPSTAGDGDDSPVVSLTVPSTSPPSSSGLSRDATATPPS
                     SPSMSSALAIVGSPNSPYGDVIGLQVDYWLGHPGERRREGDKRDASSKNTLKSVFRSV
                     QVSRLPHSGEAQLSGTMAMTVVTKEKNKKVPTIFLSKKPREKEVDSKSQVIEGISRLI
                     CSAKQQQTMLRVSIDGVEWSDIKFFQLAAQWPTHVKHFPVGLFSGSKAT"
ORIGIN      
        1 cctcggcctc cgtaaccccc gcctagccgg gccatggcgg aacgcggagg ggcgggcggt
       61 ggtcccggag gcgccggggg cggcagcggc cagcggggat ccggggtcgc ccagtcccct
      121 cagcagccgc cgccgcagca gcagcagcag cagccgccgc agcagccgac gccccccaag
      181 ctggcccagg ccacctcgtc gtcctcgtcc acctcggcgg cggctgcctc ctcctcgtcc
      241 tcgtctacct ccacctccat ggccgtggcg gtggcctcgg gctccgcgcc tcccggtggc
      301 ccggggccag gccgcacccc cgccccggtg cagatgaacc tgtacgccac ctgggaggtg
      361 gaccggagct cgtccagctg cgtgcctagg ctattcagct tgaccctgaa gaaactcgtc
      421 atgctaaaag aaatggacaa agatcttaac tcagtggtca tcgctgtgaa gctgcagggt
      481 tcaaaaagaa ttcttcgctc caacgagatc gtccttccag ctagtggact ggtggaaaca
      541 gagctccaat taaccttctc ccttcagtac cctcatttcc ttaagcgaga tgccaacaag
      601 ctgcagatca tgctgcaaag gagaaaacgt tacaagaatc ggaccatctt gggctataag
      661 accttggccg tgggactcat caacatggca gaggtgatgc agcatcctaa tgaaggcgca
      721 ctggtgcttg gcctacacag caacgtgaag gatgtctctg tgcctgtggc agaaataaag
      781 atctactccc tgtccagcca acccattgac catgaaggaa tcaaatccaa gctttctgat
      841 cgttctcctg atattgacaa ttattctgag gaagaggaag agagtttctc atcagaacag
      901 gaaggcagtg atgatccatt gcatgggcag gacttgttct acgaagacga agatctccgg
      961 aaagtgaaga agacccggag gaaactaacc tcaacctctg ccatcacaag gcaacctaac
     1021 atcaaacaga agtttgtggc cctcctgaag cggtttaaag tttcagatga ggtgggcttt
     1081 gggctggagc atgtgtcccg cgagcagatc cgggaagtgg aagaggactt ggatgaattg
     1141 tatgacagtc tggagatgta caaccccagc gacagtggcc ctgagatgga ggagacagaa
     1201 agcatcctca gcacgccaaa gcccaagctc aagcctttct ttgaggggat gtcgcagtcc
     1261 agctcccaga cggagattgg cagcctcaac agcaaaggca gcctcggaaa agacaccacc
     1321 agccctatgg aattggctgc tctagaaaaa attaaatcta cttggattaa aaaccaagat
     1381 gacagcttga ctgaaacaga cactctggaa atcactgacc aggacatgtt tggagatgcc
     1441 agcacgagtc tggttgtgcc ggagaaagtc aaaactccca tgaagtccag taaaacggat
     1501 ctccagggct ctgcctcccc cagcaaagtg gagggggtgc acacaccccg gcagaagagg
     1561 agcacgcccc tgaaggagcg gcagctctcc aagcccctaa gtgagaggac caacagttcc
     1621 gacagcgagc gctccccaga tctgggccac agcacgcaga ttccaagaaa ggtggtgtat
     1681 gaccagctca atcagatcct ggtgtcagat gcagccctcc cagaaaatgt cattctggtg
     1741 aacaccactg actggcaggg ccagtatgtg gctgagctgc tccaggacca gcggaagcct
     1801 gtggtgtgca cctgctccac cgtggaggtc caggccgtgc tgtccgccct gctcacccgg
     1861 atccagcgct actgcaactg caactcttcc atgccgaggc cagtgaaggt ggctgctgtg
     1921 ggaggccaga gctacctgag ctccatcctc aggttctttg tcaagtccct ggccaacaag
     1981 acctccgact ggcttggcta catgcgcttc ctcatcatcc ccctcggttc tcaccctgtg
     2041 gccaaatact tggggtcagt cgacagtaaa tacagtagtt ccttcctgga ttctggttgg
     2101 agagatctgt tcagtcgctc ggagccacca gtgtcagagc aactggacgt ggcagggcgg
     2161 gtgatgcagt acgtcaacgg ggcagccacg acacaccagc ttcccgtggc cgaagccatg
     2221 ctgacttgcc ggcataagtt ccctgatgaa gactcctatc agaagtttat tcccttcatt
     2281 ggcgtggtga aggtgggtct ggttgaagac tctccctcca cagcaggcga tggggacgat
     2341 tctcctgtgg tcagccttac tgtgccctcc acatcaccac cctccagctc gggcctgagc
     2401 cgagacgcca cggccacccc tccctcctcc ccatctatga gcagcgccct ggccatcgtg
     2461 gggagcccta atagcccata tggggacgtg attggcctcc aggtggacta ctggctgggc
     2521 caccccgggg agcggaggag ggaaggcgac aagagggacg ccagctcgaa gaacaccctc
     2581 aagagtgtct tccgctcagt gcaggtgtcc cgcctgcccc atagtgggga ggcccagctt
     2641 tctggcacca tggccatgac tgtggtcacc aaagaaaaga acaagaaagt tcccaccatc
     2701 ttcctgagca agaaaccccg agaaaaggag gtggattcta agagccaggt cattgaaggc
     2761 atcagccgcc tcatctgctc agccaagcag cagcagacta tgctgagagt gtccatcgat
     2821 ggggtcgagt ggagtgacat caagttcttc cagctggcag cccagtggcc cacccatgtc
     2881 aagcactttc cagtgggact cttcagtggc agcaaggcca cctgaggccc tgtctcccag
     2941 ccactttccc tcctggcact gccaccagcc tcaccgcctg cgggcagggg gaggccagca
     3001 ggcccgggcc cagcacccct tccctggcac cagggtctgc ctctcactcg cccaggtccc
     3061 gaaggacact gccacaggga cgccttccct cccctcccct ccagcccacc cctgcacagc
     3121 ccctcctcct tcccgctttt ccccttctcc ctcctgctcc aggcccaagg cgtgttggtt
     3181 ttgccttctg gtgcccatag tcccctggac tgagtccccc aggccttcct tcacccgact
     3241 tccaaactct tccttgtggt atcagtttcc ttctcggaaa tgagaaagct ggaatcctgg
     3301 tccccagcag gagagcctag tcctccccca gcccctccag ccaccagggt gtcctctagg
     3361 atgcagctgc cagatccact cactctgctg cctccagcag gacccaaggc cactttcaac
     3421 tcttatgggg ttctccacct gccccagagc ttctcaaggg agggtaaggg ggcaccctga
     3481 gcccacagga cccctacttc acagctcaca ggggcaggag gcagctcccc tgcctccagg
     3541 accctgttgc tatggtgaca cagcgtttct aggacagagg ggcctcccag tctcccccca
     3601 ccacccgtgc acgacttcct caccaccccc aggttccctg cagatgtcgt gtgtgtcctg
     3661 agtgtttctt tggttctttg cacgccaagt ctcttggttg taccatgtga cacaccctgt
     3721 gcactggtcg ctgtcttcgt ggcttccacc cttgttaatg atgctcctgc ctctgcctcc
     3781 cagcccctca cccagcacag ctctgcctgg acttggagag atgggaggca gacccccacc
     3841 accatacatg ctgtctgtgg cccctcagac attctgtttc atctcccatt catctccctc
     3901 ctcccaccgt gtcagttttt ctgcctttcc ctgctctgtt cttccccctc cttaggcccc
     3961 agcctgggcc cagacccatc ctcccagcca ggtttccctc cagcaggctc cttccctccc
     4021 tgtcacctcc ctctcaccaa cccggggtct gagcccctca ttcctgaccg tccgtgttct
     4081 caggagtggt tgaggacaca gggccccagc ccagccctct gcacccccca gcccggccat
     4141 ctgcgcccca cagccccttt ggagcttttc tcttgtcctc tcactccttc ccagaagttt
     4201 ttgcacagaa cttcattttg aaagtgtttt tctcattctc catacctccc ccaagctctc
     4261 ctccagccct tcccagggct cagccctgct gtcctgagcg tctcctgggc cagagagagg
     4321 agatgggggt gggagggact gagttgatgt tgggtttttc attcaataaa ttggtgattt
     4381 cttaccgaca aaaaaaaaaa aaaaaaaaaa aaaaaaaaaa aaaaaa


Homo sapiens PACS2 mRNA, complete cds
GenBank: AY320284.2
FASTA Graphics
Go to:
LOCUS       AY320284                3173 bp    mRNA    linear   PRI 10-AUG-2007
DEFINITION  Homo sapiens PACS2 mRNA, complete cds.
ACCESSION   AY320284
VERSION     AY320284.2
KEYWORDS    .
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 3173)
  AUTHORS   Simmen,T., Aslan,J.E., Blagoveshchenskaya,A.D., Thomas,L., Wan,L.,
            Xiang,Y., Feliciangeli,S.F., Hung,C.H., Crump,C.M. and Thomas,G.
  TITLE     PACS-2 controls endoplasmic reticulum-mitochondria communication
            and Bid-mediated apoptosis
  JOURNAL   EMBO J. 24 (4), 717-729 (2005)
   PUBMED   15692567
  REMARK    Erratum:[EMBO J. 2005 Mar 23;24(6):1301]
REFERENCE   2  (bases 1 to 3173)
  AUTHORS   Xiang,Y., Wan,L., Simmen,T. and Thomas,G.
  TITLE     Direct Submission
  JOURNAL   Submitted (10-JUN-2003) Vollum Institute, Oregon Health and
            Sciences University, 3181 Sam Jackson Park Road, Portland, OR
            97239, USA
REFERENCE   3  (bases 1 to 3173)
  AUTHORS   Xiang,Y., Wan,L., Simmen,T. and Thomas,G.
  TITLE     Direct Submission
  JOURNAL   Submitted (10-AUG-2007) Vollum Institute, Oregon Health and
            Sciences University, 3181 Sam Jackson Park Road, Portland, OR
            97239, USA
  REMARK    Sequence update by submitter
COMMENT     On Aug 10, 2007 this sequence version replaced AY320284.1.
FEATURES             Location/Qualifiers
     source          1..3173
                     /organism="Homo sapiens"
                     /mol_type="mRNA"
                     /db_xref="taxon:9606"
                     /chromosome="14"
                     /map="14q32"
     CDS             504..3173
                     /note="PACS-2; early secretory pathway sorting connector"
                     /codon_start=1
                     /product="PACS2"
                     /protein_id="AAQ83882.2"
                     /translation="MAERGRLGLPGALGALNTPVPMNLFATWEVDGSSPSCVPRLCSL
                     TLKKLVVFKELEKELISVVIAVKMQGSKRILRSHEIVLPPSGQVETDLALTFSLQYPH
                     FLKREGNKLQIMLQRRKRYKNRTILGYKTLAAGSISMAEVMQHPSEGGQVLSLCSSIK
                     EAPVKAAEIWIASLSSQPIDHEDSTMQAGPKAKSTDNYSEEEYESFSSEQEASDDAVQ
                     GQDLDEDDFDVGKPKKQRRSIVRTTSMTRQQNFKQKVVALLRRFKVSDEVLDSEQDPA
                     EHIPEAEEDLDLLYDTLDMEHPSDSGPDMEDDDSVLSTPKPKLRPYFEGLSHSSSQTE
                     IGSIHSARSHKEPPSPADVPEKTRSLGGRQPSDSVSDTVALGVPGPREHPGQPEDSPE
                     AEASTLDVFTERLPPSGRITKTESLVIPSTRSEGKQAGRRGRSTSLKERQAARPQNER
                     ANSLDNERCPDARSQLQIPRKTVYDQLNHILISDDQLPENIILVNTSDWQGQFLSDVL
                     QRHTLPVVCTCSPADVQAAFSTIVSRIQRYCNCNSQPPTPVKIAVAGAQHYLSAILRL
                     FVEQLSHKTPDWLGYMRFLVIPLGSHPVARYLGSVDYRYNNFFQDLAWRDLFNKLEAQ
                     SAVQDTPDIVSRITQYIAGANCAHQLPIAEAMLTYKQKSPDEESSQKFIPFVGVVKVG
                     IVEPSSATSGDSDDAAPSGSGTLSSTPPSASPAAKEASPTPPSSPSVSGGLSSPSQGV
                     GAELMGLQVDYWTAAQPADRKRDAEKKDLPVTKNTLKCTFRSLQVSRLPSSGEAAATP
                     TMSMTVVTKEKNKKVMFLPKKAKDKDVESKSQCIEGISRLICTARQQQNMLRVLIDGV
                     ECSDVKFFQLAAQWSSHVKHFPICIFGHSKATF"
ORIGIN      
        1 ggtggacccc cacgactctc ccggcccttg cccgcggctc ccggggggcg gggcggggcg
       61 ccccgggcgg ggtctgtgcg caggcgcgtg agtgcgcgct ctcgcgcacc ggcgggcggg
      121 gacgccccgt gaggcgccgt cggaggaagc gcgcgcgcac ctcacttccg gcgcgcgctg
      181 cgccggcggc gatttggacc cgaggcggcg agctggcgcc ccgcccagcc aatcggcggc
      241 gcggcgcggg tcggagggcg ccgggcgcgc gcggggcggc cgggggcgcg cggggcgcgt
      301 gcggggcgcc gggcggggcg gggcggacgg ccgcagctcg tcgccgcccg cgggcctgtc
      361 cgacgccggg gcccggcccg tcccctccgc cgcccggcag ccatgtgacc gcgccgccgc
      421 cctccgcgcg cccggcccgc ccgccgcgcg tccgcggccc ggccgcagcc ccaggccgcc
      481 gagggagcgg cggggccggc gccatggccg agcgaggccg cctcggcctc cccggcgcgc
      541 tcggcgcgct caacacgccc gtgcccatga acctgttcgc cacctgggag gtggacggct
      601 ccagccccag ctgcgtgccc aggttgtgca gcctgactct gaagaagctg gtggtcttca
      661 aggagctgga gaaggagctg atctccgtgg tgatcgctgt caagatgcag ggctccaaac
      721 gaatcctgcg gtcccatgag attgtgctgc cccccagtgg acaagtggag acagacctgg
      781 ccctgacctt ctccttgcag tatcctcact tcttgaagag ggaaggcaac aagcttcaga
      841 tcatgctgca gcgcagaaag cgctacaaga acagaaccat cctgggctac aagacgctgg
      901 ccgcgggctc catcagcatg gctgaggtga tgcaacaccc gtctgaaggt ggccaggtgc
      961 tgagcctctg cagcagcatc aaggaggccc ccgtcaaggc ggccgagatc tggatcgcct
     1021 ccctgtccag ccagcccatt gaccacgaag acagcaccat gcaggccggc cccaaggcca
     1081 agtccacgga taactactcc gaggaggagt atgagagctt ctcctccgag caggaggcca
     1141 gtgacgacgc cgtgcagggg caggacttgg acgaggacga ctttgacgtg gggaagccga
     1201 agaagcagcg gagatcgatt gtaagaacga cgtccatgac caggcaacag aacttcaagc
     1261 agaaagtggt agcgctgctg cggaggttca aagtgtccga cgaggtcctg gactcggagc
     1321 aggaccctgc ggagcacatc cccgaggcag aggaggacct ggacctcctg tatgacaccc
     1381 tggacatgga gcaccccagc gacagcggcc ccgacatgga ggatgacgac agcgtcctca
     1441 gcacccccaa gccgaagctg cggccatact ttgaaggcct gtcgcactcg agctcgcaga
     1501 cggagattgg gagcatccac agcgcccgca gccacaagga gcccccaagc ccggctgacg
     1561 tgcccgagaa gacgcggtcc ctgggaggca ggcagccgag cgacagtgtc tctgacacgg
     1621 tggccctcgg tgtgccaggc ccgagggagc accctggaca gcctgaggac agccccgagg
     1681 ctgaggcctc caccctggat gtgttcacgg agaggctgcc gcccagcggg aggatcacca
     1741 agacagagtc ccttgtcatc ccctccacca ggtccgaagg gaagcaggct ggccgacggg
     1801 gccggagcac atccttgaag gagcggcagg cagcacggcc ccagaatgag cgggccaaca
     1861 gcctggacaa cgagcgctgc ccggacgccc ggagccagct acagatcccc aggaagactg
     1921 tgtatgacca gctcaaccac atcctcatct ccgatgacca gcttcccgaa aacatcatcc
     1981 ttgtcaacac ctccgactgg caggggcagt tcctctccga cgtcctgcag aggcacacgc
     2041 tccccgtggt gtgcacgtgc tctcctgcgg acgtccaggc ggccttcagc accatcgtct
     2101 cacggataca gagatactgc aactgcaatt cccagccccc gacccccgtg aagatcgccg
     2161 tggcgggagc gcagcattac ctcagtgcca tcctgcggct ctttgtggag cagctgtccc
     2221 acaagacacc cgactggctc ggctacatgc gcttcctggt catcccactg ggctcccacc
     2281 ccgtggccag gtacctaggc tccgtggact accgctacaa caacttcttc caggacctgg
     2341 cctggagaga cctgttcaac aagctggagg cccagagtgc ggtacaggac acgccagaca
     2401 ttgtgtcacg catcacgcag tacatcgcag gggccaactg tgcccaccag ctccccatcg
     2461 cagaggccat gctgacctac aagcagaaga gccctgacga agagtcctcc caaaagttca
     2521 ttccctttgt cggggttgtg aaggttggaa ttgtggagcc atcttcggcc acatcaggcg
     2581 actcggacga cgcggccccc tcgggctctg gcacgctctc atccaccccg ccgtccgcat
     2641 ctcctgcggc caaggaggcc tcacccaccc cgccctcctc cccgtcggtg agcggaggcc
     2701 tgtcctcccc cagccagggt gtcggcgccg agctgatggg gctgcaggtg gactactgga
     2761 cggcagcaca gcctgcggac aggaagaggg acgccgagaa gaaggacctg cctgtcacca
     2821 aaaacacgct caagtgcact ttccggtccc tccaggtcag caggctgccc agcagcggcg
     2881 aggctgcagc cacgcccacc atgtccatga ccgtggtcac caaggagaag aacaagaagg
     2941 tgatgtttct gcccaagaaa gcgaaggaca aggacgtgga gtctaagagc cagtgcattg
     3001 agggcatcag ccggctcatc tgcactgcca ggcagcagca gaacatgctg cgggtcctca
     3061 tcgacggcgt ggagtgcagc gacgtcaagt tcttccagct ggccgcgcag tggtcctcgc
     3121 acgtgaagca cttccccatc tgcatcttcg gacactccaa ggccaccttc tag
//

Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to turn to the art to find known sequences for PACS as these sequences were readily available at the time of filing. As well, one would use the pREVTRE-PACS1 sequence in the system of REVTET given that the vectors are designed for such use. Such a modification would have resulted in system recited in claims 1-21. As noted above: 1) Crumps and Simmen teach development of RevTre-PACS1/PACS2 with the coding sequence of PACS1 2) this sequence was known in the art as shown by Genbank. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the system of the claims could be predictably developed. 

Conclusion
Claims 5, 7, 9 and 14 are free of the art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633